Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150719(62)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DUSTIN ROCK,                                                                                              Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 150719
  v                                                                 COA: 312885
                                                                    Kent CC: 10-006307-NM
  DR. K. THOMAS CROCKER and DR.
  K. THOMAS CROCKER, D.O., P.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan State Medical Society
  for an extension of time to file an amicus brief is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before November 5, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 15, 2015
                                                                               Clerk